TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00429-CV



                                   Liam Shawn Doyle, Appellant

                                                  v.

                                   Rosalie Ann Doyle, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-FM-13-006572, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Liam Shawn Doyle has informed this Court that he no longer wishes

to pursue this appeal and has filed a motion to dismiss it.1 Appellant’s counsel states that he has

conferred with counsel for appellee Rosalie Ann Doyle, who does not oppose this motion. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 24, 2014


       1
           Appellant’s request for waiver of filing fees and court costs is denied.